Citation Nr: 0521731	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an extension beyond April 30, 2002, of a 
temporary total rating under 38 C.F.R. § 4.30 based on the 
need for convalescence from surgery performed on the right 
fifth metatarsal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan

INTRODUCTION

The veteran had active service from March 28, to August 3, 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action that 
assigned a temporary total rating for the veteran's right 
fifth metatarsal disability from December 19, 2001 through 
April 30, 2002.  In March 2003 the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO, a 
transcript of which is of record.  In May 2005 the veteran 
again gave testimony at hearing before the undersigned at the 
RO.  A transcript of this hearing is also of record.  


FINDING OF FACT

The veteran did not experienced post-operative residuals from 
right foot surgery that required convalescence beyond April 
30, 2002.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating on 
account of convalescence on the basis of right foot surgery 
beyond April 30, 2002, have not been met. 38 C.F.R. § 4.30 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in July 2004 and January 2005 the RO 
informed the veteran of the evidence needed to substantiate 
her current claim.  These letters informed her of who was 
responsible for obtaining what evidence.  The February 2005 
letter told her that if she had any evidence that pertained 
to her claims, she should send it to the RO.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notices regarding the veteran's current 
claim was sent subsequent to the initial rating action 
currently being appealed.  However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not currently associated with the 
claims folder.  It is noted in this regard that the clinical 
record for the relevant time period appears to be complete.  
In addition the veteran has provided testimony at two recent 
hearings that was relevant to her current claim.  

II.	Factual Basis.  

VA clinical records reveal that the veteran underwent an open 
reduction and internal fixation of the fifth metatarsal bone 
on December 19, 2001.  The postoperative diagnosis was 
nonunion/fracture of the fifth right metatarsal bone.  It was 
reported that the veteran tolerated the procedure and 
anesthesia well.  A dry clean sterile dressing was applied 
and the lower leg was encased in a below the knee fiberglass 
cast, which was to be changed in three weeks.  The veteran 
was instructed to remain completely nonweight bearing while 
in the cast.  

When seen by VA as an outpatient on January 9, 2002, the 
veteran was noted to be wearing a cast.  She denied fever or 
any signs of infection.  An X-ray of the right foot performed 
on January 19 2002, revealed mild soft tissue swelling over 
the dorsum of the foot.  On January 16, 2002, the original 
cast was removed and replaced by a new one.  She was 
scheduled to be fitted with a boot on January 30, 2002.  When 
seen by the VA on February 4, 2002, the veteran complained 
that her right ankle was huge.  She also complained of knee 
pain.  She stated that she was walking at school and doing 
things around the house.  She also said that she was "not on 
it a lot".  

When seen on February 20, 2002, the veteran complained of 
some swelling near the right ankle.  It was reported that the 
incision site was healing and the surgical screw would have 
to be removed in a month.  On March 14, 2002, the veteran's 
old dressing was removed and the incision cleaned.  The 
sutures were intact with no signs of infection.  The area was 
redressed.  On March 28, 2002, the veteran underwent surgical 
removal of a deep internal fixation in the right foot with 
redressing of the wound.  The veteran was said to tolerate 
the procedure well.  

When seen by VA as an outpatient on April 3, 2002, the 
veteran complained that about 50 percent of the area around 
the operative site was numb, and the rest of the area 
experienced an electric like sharp sensation.  Evaluation 
revealed the incision to be moist and no local warmth was 
found.  The veteran was wearing a band-aid on the proximal 
end of the incision line.  The wound was described as small 
and open with no signs as infection. The physician said that 
he thought the veteran should be off her feet while working, 
other than occasionally getting up to do certain activities 
from time to time.  The veteran should only stand about 30 
minutes intermittently during the day.  

Two days later the veteran called and complained of pain, 
tenderness, and swelling in the right foot.  It was noted 
that the area of the foot involved was on the top of the foot 
while the incision was on the outside.  She was instructed to 
elevate the foot and stay off of it.  An x-ray of the foot 
was said to be negative.  

When seen on April 15, 2002, it was reported that the veteran 
had been going to school as well as working in a garden 
lifting 50-pound sacks and rocks. The physician said that he 
thought the veteran should be off her feet while working. At 
that time the veteran was noted to complain of headaches with 
no other problems. 

When seen in early May 2002, the veteran's complaints did not 
relate to the right foot.  She was noted to be about two 
months pregnant.  In mid June 2002 she reported that her 
right foot had begun to hurt in the area of the surgery on 
walking, and she said it was "acting up" over the previous 
month.  It was said that it would be desirable to off load as 
much as possible, and it might be necessary for her to be 
taken off her feet during her pregnancy due to increased 
weight.  

When seen on August 21, 2002, the veteran complained of pain 
from the surgical scar on her right foot, which was said to 
be hypersensitive.  It was noted that she was gaining weight 
due to her pregnancy, which made her foot hurt more.  She 
called the clinic on September 18, 2002, and was concerned 
about her foot.  She was told to get back into a fracture 
walker boot and stay off the foot as much as possible.  

On a VA examination conducted in October 2002, it was noted 
that the veteran did fairly well for 6 month following her 
December 2001 surgery on her right foot, after which time she 
began to experience increasing pain and "catching" in the 
foot.  She had been using an ortho boot for several months 
prior to the examination, and was weight bearing as 
tolerated.  She said the pain was located on the right 
lateral foot and was 5-6/10 on most days, but could approach 
a 9 once every two months.  

She denied instability or giving way in the foot, but did 
note occasional swelling in the right foot and knee.  Her 
foot pain was precipitated by any type of activity, prolonged 
standing, or walking.  It was noted that she was 29 weeks 
pregnant and took no medication.  It was noted that the 
veteran was a student and had not missed any time due to her 
foot problem.  It was said that the orthopedic boot limited 
her walking, and that she had had difficulties finding office 
work due to her disabilities.  

Evaluation revealed a 1+-antalgic gait, but she could stand 
independently with her orthopedic boot.  There was a 7-
centimeter scar on the lateral side of the right foot that 
was slightly raised and hypersensitive on palpation.  The 
doctor believed that there were continuing problems with the 
right foot fracture that required the use of the orthopedic 
boot and follow up.  The veteran was said to have functional 
loss, which could be self-limiting for the next 1 to 2 
months.  

During a hearing in June 2003, the veteran said that she was 
placed in a cast following her right foot surgery, and that 
she wore the cast constantly except when bathing.  She said 
this prevented driving, but allowed her to stand.  She was 
attending school at the time and only had to walk 100 to 200 
feet.  She said that she had pain and swelling with the cast, 
and had to be given a new one.  She had been told to cease 
weight bearing, and was put back into a cast.  She said that 
she began to have renewed problems with her right foot in 
June and July 2002 and was told to cease weight bearing in 
August 2002.  

At a May 2005 hearing before the undersigned the veteran 
indicated that she was cleared to go back to work at the end 
of April or May 2002.  She said that she did not need a cast 
at that point and that she was attending school.  She did not 
believe that her subsequent problem with her right ankle had 
anything to do with her being pregnant at the time.  


II.	Legal Analysis.  

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment to the service connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
regular weight bearing prohibited). (3) immobilization by 
cast, without surgery, of one major joint or more. 38 C.F.R. 
§ 4.30(a). Pursuant to 38 C.F.R. § 4.30(b), extensions of 
1,2, or 3 months beyond the initial 3 months may be made 
under § 4.30(a),(1),(2), or (3) and extensions of 1 or more 
months up to 6 months beyond the initial 6 month period may 
be made under § 4.30 (a)(2) or (3).

The Court has held that need for convalescence exists when 
recuperation from surgery would preclude a return to 
employment.  Felden v. West, 11 Vet. App. 427 (1998); Seals 
v. Brown, 8 Vet. App. 291 (1995).

The outpatient treatment records show that the veteran 
returned to work and school by mid-April 2002.  She asserts 
that she was cleared to return to work by late April or early 
May 2002, but no surgical residuals were reported when she 
was seen in May 2002.  

In order for the veteran to be entitled to an extension of 
temporary total benefits, under 38 C.F.R. § 4.30(b), for 
convalescence beyond the initial period already granted, the 
evidence would have to satisfy the requirements under 38 
C.F.R. § 4.30(a)(2) for severe postoperative residuals from 
surgery.  

The evidence does not shows that at the time that her 
temporary total rating based on convalescence from her foot 
surgery expired at the end of April 2002, the veteran had 
severe postoperative residuals of the surgery such as an 
incompletely healed surgical wound.  In fact, at that time 
her only recorded complaint was that of headaches, sinusitis, 
and knee pain.  Her right foot was not immobilized with a 
cast, and she was clearly not confined to her house.  She had 
no need for a wheelchair or crutches and weight bearing, 
while restricted in duration, was not prohibited.  In fact, 
even before the expiration of the temporary total rating, she 
was engaged in fairly strenuous labor lifting 50-pound bags.

It is true that the veteran did subsequently develop 
additional symptoms in her right foot, but the record 
indicates that this was largely due to weight gain caused by 
pregnancy.  There is no medical evidence, and it does not 
seem plausible, that the veteran would suddenly develop new 
surgery residuals six months after the surgery.  The record 
shows that prior to her pregnancy and resultant weight gain 
she had been recovering from the surgery and had been 
experiencing few limitations.

Of course the service-connected disability could worsen (and 
such worsening could serve as the basis for an increased 
rating, but the veteran has not disagreed with the RO's 
decision to maintain the current 20 percent evaluation).  
There is, however, no medical evidence that the increased 
symptomatology was a reversal of the healing process from her 
surgery.  The Board must also note that even after the 
symptoms worsened, the veteran was able to maintain her 
studies without any loss of time.

The evidence does not show that her increased complaints were 
related to incompletely healed residuals of her VA performed 
right ankle surgery.  

In view of the above, the Board concludes that the 
preponderance of the evidence is against an extension beyond 
April 30, 2002, of a temporary total rating under 38 C.F.R. 
§ 4.30 based on the need for convalescence from surgery 
performed on the right fifth metatarsal is not warranted 



ORDER

Extension beyond April 30, 2002, of a temporary total rating 
under 38 C.F.R. § 4.30 based on the need for convalescence 
from surgery performed on the right fifth metatarsal is 
denied.  


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


